Citation Nr: 1715559	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-18 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE


Entitlement to service connection for bilateral onychomycosis, to include as due to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A Board hearing was held in June 2016, where the Veteran testified as to the issue of service connection for bilateral onychomycosis as secondary to his type II diabetes mellitus; a transcript of which is of record. 

In August 2016, the Board remanded the Veteran's appeal for further development and readjudication.  Substantial compliance with the prior remand has been accomplished, and the Board may proceed with adjudicating the Veteran's claims currently on appeal without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  The Veteran's service treatment records do not contain any complaints, treatment or diagnoses of a toenail or skin disorder, and the Veteran was not treated for onychomycosis until many years after service. 

2.  There is no probative evidence that the Veteran's onychomycosis is causally or etiologically related to service, or is secondary to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for onychomycosis have not been met.  38 U.S.C.A. § 1110, 1154(a) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA) regarding the issue on appeal. 

With respect to the VA's duty to notify, the record shows that in the July 2009 letter issued prior to the decision on the claim, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, as well as what part of evidence he was to provide and what part VA would reasonably attempt to obtain for him.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b) (2016).  The letters included the additional notification requirements that have been imposed in Dingess v. Nicholson, which held that VA is required to notify a claimant of how a service connection claim may be substantiated, as well as the requirement that proper notice must be given before an initial unfavorable decision by an agency of original jurisdiction.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the duty to assist in this case, VA made reasonable efforts to obtain all relevant federal and non-federal medical records, including service treatment records (STRs), VA treatment records, and private treatment records.  Such records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in January 2016, and a subsequent medical opinion in August 2016.  The reports of these have been associated with the claims file, and include well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained to fairly decide the issues addressed in this decision, and he has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

The Veteran has been afforded a hearing before the undersigned Veterans Law Judge (VLJ) in June 2016 in which he presented oral arguments in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. §3.103 (c)(2) (2010) requires that a DRO or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Through his testimony during the hearings, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits and the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, such as additional medical records or statements from treating providers.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. §3.103 (c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. §3.103 (c)(2) were met and that the Board may proceed with adjudicating the Veteran's claim based on the current record.

II.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be presumptively considered to have occurred in service.  38 U.S.C.A. § 1116 (a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The Board has previously conceded the Veteran's exposure to herbicide agents while serving in Vietnam.  See October 2008 Rating Decision.  However, the list of disabilities which will be presumed to be due to Agent Orange does not contain onychomycosis.  38 C.F.R. § 3.309(e).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a), 3.310(b); Allen v. Brown,7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Analysis

The Veteran seeks service connection for bilateral onychomycosis, to include as due to his service-connected diabetes mellitus, type II.  The Board has considered all possible bases for the claim, including direct and secondary service connection.  

The Veteran contends that disorders affecting his toenails and the skin on his feet began during service and continued through the present, or that those disorders are caused or aggravated by his service-connected diabetes.  

There is evidence of a current nail and skin disorder.  VA clinicians who have examined the Veteran have described the current disorder affecting his feet as bilateral onychomycosis of the toenails with mildly hypertrophic nails.  See August 2016 medical opinion.

The Veteran's service treatment records are silent as to any complaints, treatments or diagnoses of a toenail or foot fungus, and it is after 2000, that the claimed disability is diagnosed.  No medical evidence reflects the conclusion that the disability had its onset in service, or is related to an in-service disease or in-service injury.  Although the Veteran has offered that he developed this disability in service owing to a lack of hygiene, he is not competent to draw that conclusion.  While it may be given he was not able to exercise appropriate hygiene during service, he is not competent to identify any fungal disorder affecting the feet, or establish that the lack of hygiene produced the claimed disorder.  That the feet were normal on clinical evaluation at service separation further counters any argument his condition has been present since service, as does the report of medical history he prepared at the time where he denies ever having foot trouble or skin diseases.  Accordingly, the Board concludes service connection for bilateral onychomycosis on a direct basis is not warranted.  

With respect to whether the claimed disability was caused or aggravated by diabetes, a March 2009 medical examination report for diabetes mellitus includes the comments, the "onset of [bilateral onychomycosis] is deemed to be a complication of the veteran's diabetes in relation to the diabetes onset."  What was meant to be conveyed by that language is not obvious, and as such, it is accorded little probative value.  

The Veteran was examined for VA purposes in connection with the claim in January 2016, and an additional medical opinion was obtained in August 2016.  In the January 2016 report, it was opined that the Veteran's onychomycosis was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected diabetes mellitus, since the claimed condition's causes are multi-factorial, rendering it less likely than not its cause was diabetes.  

The August 2016 medical opinion provides a negative opinion with respect to aggravation, stating that there is no medical evidence that the Veteran's onychomycosis has been aggravated or worsened by his diabetes.  This is explained by the observation that the onychomycosis has been stable since 2011, with regular toenail reductions conducted approximately every three months.  The condition being treated and presenting as it normally does, there is no basis for concluding diabetes has caused its severity to increase.  

As the negative opinions provided in January 2016 and August 2016 are based on accurate facts and data and contain adequate rationales, they are accorded significant probative weight.  Moreover, there are no contrary, clearly articulated medical opinions, and the Veteran himself is not shown to have the medical expertise to competently express any medical opinion on the questions presented here.  Accordingly, the Board finds the greater weight of the evidence is against the conclusion that the Veteran's bilateral onychomycosis was incurred in active service, that it was caused by any event or injury during his active service, or that it has been caused or aggravated by his service-connected diabetes mellitus.  Gilbert, 1 Vet. App. at 53-56.  


ORDER

Entitlement to service connection for bilateral onychomycosis, to include as due to service-connected diabetes mellitus, type II, is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals










Department of Veterans Affairs


